 
 
IA 
111th CONGRESS 
1st Session 
H. J. RES. 17 
IN THE HOUSE OF REPRESENTATIVES 
 
January 9, 2009 
Mr. Poe of Texas introduced the following joint resolution; which was referred to the Committee on Education and Labor 
 
JOINT RESOLUTION 
Expressing support for designation of the month of October 2009 as Country Music Month and to honor country music for its long history of supporting America’s Armed Forces and its tremendous impact on national patriotism. 
 
 
Whereas from the farms, ranches, and back roads of America comes a sound that is uniquely American; one that is about life and how that life should be lived; 
Whereas country music is a story of family, faith, freedom, hard work, opportunity, pride, and patriotism; 
Whereas country music embodies the spirit of America and the genuine feelings individuals experience throughout their lives such as joy and laughter, but also of sorrow and heartache; 
Whereas country music has played an integral part in encouraging Americans to support its Armed Forces and their role in protecting American ideals, mainly during times of national conflict, through numerous popular patriotic songs; 
Whereas the lyrics in these patriotic songs invoke sacrifice, responsibility, determination, freedom and liberty that were present during the Nation's founding; 
Whereas the lyrics in these patriotic songs talk about a calling to serve a higher duty, to come together with fellow citizens to defend and protect the freedoms we enjoy today given to us from those of past generations who paid the ultimate sacrifice; 
Whereas country music songs seek to educate about America's history and teach listeners to learn from past lessons, to instill character and good citizenship; 
Whereas country music has millions of fans in cities and towns all across the United States from all ages and walks of life; and 
Whereas the Country Music Association celebrated its first National Country Music Month in 1964 and the month of October 2009 marks the 45th annual observance of Country Music Month: Now, therefore, be it  
 
That Congress— 
(1)supports the designation of a Country Music Month; 
(2)honors country music for its long history of supporting America's Armed Forces and its tremendous impact on national patriotism; and 
(3)requests and authorizes the President to issue a proclamation calling upon the people of the United States to observe such with appropriate ceremonies and activities. 
 
